DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on 12/31/2020.  Claims 1-3 and 5-7 are pending in the case.  Claims 4 and 8 have been cancelled.  Claims 1 and 5 are independent claims.

Response to Arguments
Applicant’s amendments regarding the objections to claims 1, 4-5, and 8 are persuasive.  These objections are respectfully withdrawn.

Applicant’s amendments regarding the 35 U.S.C. § 112 rejections of claims 4 and 8 are persuasive.  These rejections are respectfully withdrawn.

Applicant’s prior art arguments have been considered but are moot because the new grounds of rejection presented below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. § 103 as being unpatentable over Kraft (US 2006/0026013 A1) in view of Toub (US 2007/0282825 A1), McGee (“Google Instant Search: The Complete User’s Guide,” 8 September 2010, https://searchengineland.com/google-instant-complete-users-guide-50136), and Urban et al. (US 2017/0212874 A1, hereinafter Urban).

As to independent claim 1, Kraft teaches an information processing device adapted to provide a computer program to a user terminal having a processor for accessing a website having a plurality of articles, the computer program being adapted cause the processor of the user terminal to function as:
a display module (figure 2 part 127) that causes a first article of the plurality of articles of the website selected by a user to be displayed (figure 3 part 302) and causes a search window to be displayed (figure 3 part 304); and
a search module (figure 2 part 126) that searches for a second article related to a character string entered in the search window (“A user may initiate a contextual search by entering a query (e.g., ‘fuel consumption’) into a text field 306 of interface 304 and activating a ‘submit’ control 308,” paragraph 0052 lines 6-9), wherein
the display module causes information related to the second article, that is identified by a search using the search module, and that is related to the character string entered in the search window, to be displayed (“Upon receiving a query initiated through contextual search interface 304, search server 160 uses query response module 164 to execute a search based on the user’s query and the context vector (and optionally any other available metadata). Query response module 164 generates and ranks a list of hits. The resulting list of hits, which generally depends at least in part on the context vector, is returned to the user,” paragraph 0056 lines 1-8), wherein
the computer program causes the processor of the user terminal to further function as an acquisition module that acquires information on a position where the search window should be displayed (“At step 710, the content developer inserts the code block into the hosting Web page at the desired point, thereby adding the contextual search interface to the page,” paragraph 0073 lines 3-5), and
the display module causes the search window to be displayed in the middle of the first article (figure 6 shows that the search window may 
Kraft does not appear to expressly teach a device wherein the search is via an Ajax communication with a search server by using an XMLHttpRequest object.
Toub teaches a device wherein the search is via an Ajax communication with a search server by using an XMLHttpRequest object (“When the search criteria information has been retrieved from the browser and any other client sources, the search criteria information is submitted to the server. This can be done using any out-of-band techniques. According to one implementation, the browser can use an Asynchronous JavaScript and XML ( AJAX) implementation to make an asynchronous request to the server. As known by those skilled in the art, applications created with AJAX techniques typically combine several programming tools including JavaScript, dynamic HTML (DHTML), Extensible Markup Language (XML), cascading style sheets (CSS), the Document Object Model (DOM), and the Microsoft object, XMLHttpRequest,” paragraph 0049 lines 1-13).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the search of Kraft to comprise the protocols of Toub.  One would have been motivated to make such a combination to “allow[] the user to continue accessing the Web page while the operation 
Kraft/Toub does not appear to expressly teach a device wherein the display module causes information related to the second article to be displayed near the search window, and the display module causes information related to the second article to be displayed dynamically during the search for the second article by the search module.
McGee teaches a device wherein the display module causes information related to the second article to be displayed near the search window, and the display module causes information related to the second article to be displayed dynamically during the search for the second article by the search module (“Google Instant is a feature that predicts what you’re searching for and shows results as you type. It uses Google’s autocomplete technology to show predicted search terms in a drop-down box, and begins to display search results below the drop-down. As you continue to type, both the predicted queries and the search results change,” section “What Is Google Instant?” lines 1-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the search of Kraft/Toub to comprise the dynamic display of McGee.  One would have been motivated to make such a combination to provide “faster searches (it saves 2-5 seconds per search according to Google research), smarter predictions that help guide user searches, and instant results that let the searcher see results without clicking a search button or pressing enter” (McGee section “What Is Google Instant?” lines 7-10).
in coordination with an external device that generates statistical information related to a position in the first article where users previously stop viewing, acquires information on a position where the search window should be displayed based on the statistical information.
Urban teaches a device which generates statistical information related to a position in the first article (“the exit intent may be determined when a received scroll operation input value is equal to or greater than a threshold scroll input value,” paragraph 0026 lines 8-10) where users previously stop viewing (“exit intent may be determined based on data collected on a user that is associated with a mobile computing device. For example, and as discussed in detail below, the collected data may include user search criteria; user identification information, user preferences, user location, web browser information, characteristics of the mobile computing device, previous visit history with a web page, referral history, and the like,” paragraph 0028 lines 2-9, emphasis added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the acquisition module of Kraft/Toub/McGee to include the statistical information of Urban.  One would have been motivated to make such a combination to place the search window at the most useful position.

As to independent claim 5, Kraft teaches an information terminal comprising a processor that executes a computer program for accessing a website having a plurality 
a display module (figure 2 part 127) that causes a first article of the plurality of articles of the website selected by a user to be displayed (figure 3 part 302) and causes a search window to be displayed (figure 3 part 304); and
a search module (figure 2 part 126) that searches for a second article related to a character string entered in the search window (“A user may initiate a contextual search by entering a query (e.g., ‘fuel consumption’) into a text field 306 of interface 304 and activating a ‘submit’ control 308,” paragraph 0052 lines 6-9), wherein
the display module causes information related to the second article, that is identified by a search using the search module, and that is related to the character string entered in the search window, to be displayed (“Upon receiving a query initiated through contextual search interface 304, search server 160 uses query response module 164 to execute a search based on the user’s query and the context vector (and optionally any other available metadata). Query response module 164 generates and ranks a list of hits. The resulting list of hits, which generally depends at least in part on the context vector, is returned to the user,” paragraph 0056 lines 1-8),
the computer program causes the processor of the user terminal to further function as an acquisition module that acquires information on a position 
the display module causes the search window to be displayed in the middle of the first article (figure 6 shows that the search window may appear anywhere within the content – there may even be multiple search windows) in accordance with the information on the position acquired by the acquisition module (“At step 710, the content developer inserts the code block into the hosting Web page at the desired point, thereby adding the contextual search interface to the page,” paragraph 0073 lines 3-5).
Kraft does not appear to expressly teach a terminal wherein the search is via an Ajax communication with a search server by using an XMLHttpRequest object.
Toub teaches a terminal wherein the search is via an Ajax communication with a search server by using an XMLHttpRequest object (“When the search criteria information has been retrieved from the browser and any other client sources, the search criteria information is submitted to the server. This can be done using any out-of-band techniques. According to one implementation, the browser can use an Asynchronous JavaScript and XML ( AJAX) implementation to make an asynchronous request to the server. As known by those skilled in the art, applications created with AJAX techniques typically combine several programming tools including JavaScript, dynamic HTML (DHTML), Extensible Markup Language (XML), cascading style sheets 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the search of Kraft to comprise the protocols of Toub.  One would have been motivated to make such a combination to “allow[] the user to continue accessing the Web page while the operation and request resulting from the user’s action are performed in the background” (Toub paragraph 0049 lines 16-18).
Kraft/Toub does not appear to expressly teach a terminal wherein the display module causes information related to the second article to be displayed near the search window, and the display module causes information related to the second article to be displayed dynamically during the search for the second article by the search module.
McGee teaches a terminal wherein the display module causes information related to the second article to be displayed near the search window, and the display module causes information related to the second article to be displayed dynamically during the search for the second article by the search module (“Google Instant is a feature that predicts what you’re searching for and shows results as you type. It uses Google’s autocomplete technology to show predicted search terms in a drop-down box, and begins to display search results below the drop-down. As you continue to type, both the predicted queries and the search results change,” section “What Is Google Instant?” lines 1-6).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the search of 
Kraft/Toub/McGee does not appear to expressly teach a terminal comprising an acquisition module that, in coordination with an external device that generates statistical information related to a position in the first article where users previously stop viewing, acquires information on a position where the search window should be displayed based on the statistical information.
Urban teaches a terminal which generates statistical information related to a position in the first article (“the exit intent may be determined when a received scroll operation input value is equal to or greater than a threshold scroll input value,” paragraph 0026 lines 8-10) where users previously stop viewing (“exit intent may be determined based on data collected on a user that is associated with a mobile computing device. For example, and as discussed in detail below, the collected data may include user search criteria; user identification information, user preferences, user location, web browser information, characteristics of the mobile computing device, previous visit history with a web page, referral history, and the like,” paragraph 0028 lines 2-9, emphasis added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the acquisition module of Kraft/Toub/McGee to include the statistical information of Urban.  One would have .

Claims 2 and 6 are rejected under 35 U.S.C. § 103 as being unpatentable over Kraft in view of Toub, McGee, Urban, and Saxena (“How to make a header with logo and search bar using html and CSS?,” 19 October 2017, https://web.archive.org/web/20171022010700/https://www.includehelp.com/code-snippets/make-a-header-with-logo-and-search-bar-using-html-and-css.aspx).

As to dependent claim 2, the rejection of claim 1 is incorporated.  Kraft/Toub/McGee/Urban further teaches a device wherein:
the display module causes a web page including the first article to be displayed (Kraft figure 3 part 302),
the web page includes an article area where an article displayed is switched according to the user’s operation for selection (Kraft figure 3 part 302),
the display module causes a second search window to be displayed in the middle of the first article (Kraft figure 6 shows that the search window may appear anywhere within the content – there may even be multiple search windows), and
the search module includes a second search module that searches for a second article of the plurality of articles of the website related to a character entered in the second search window based on a second search 
Kraft/Toub/McGee/Urban does not appear to expressly teach a device wherein:
the web page includes a header area where a common content is displayed regardless of the article displayed in the article area,
the display module causes a first search window to be displayed in the header area of the web page, and
the search module includes a first search module that searches for a second article of the plurality of articles of the website related to a character string entered in the first search window based on a first search logic.
Saxena teaches a device wherein:
the web page includes a header area where a common content is displayed regardless of the article displayed in the article area (“Header of any website contains a logo of company, menu of website, and search bar, signup and login buttons,” page 1 paragraph 1 lines 2-3, emphasis added),
the display module causes a first search window to be displayed in the header area of the web page (“Header of any website contains a logo of company, menu of website, and search bar
the search module includes a first search module that searches for a second article related to a character string entered in the first search window based on a first search logic (pages 3-4 teach a standard search rather than Kraft’s contextual search).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the web page of Kraft/Toub/McGee/Urban to comprise the header of Saxena, thereby the first search window and the second search window are provided in the web page simultaneously.  One would have been motivated to make such a combination to provide an additional, standard navigation interface where the user expects it to be (“header is designed in every layout of websites,” Saxena paragraph 2 line 1).

As to dependent claim 6, the rejection of claim 5 is incorporated.  Kraft/Toub/McGee/Urban further teaches a terminal wherein:
the display module causes a web page including the first article to be displayed (Kraft figure 3 part 302),
the web page includes an article area where an article displayed is switched according to the user’s operation for selection (Kraft figure 3 part 302),
the display module causes a second search window to be displayed in the middle of the first article (Kraft figure 6 shows that the search window may appear anywhere within the content – there may even be multiple search windows), and
the search module includes a second search module that searches for a second article of the plurality of articles of the website related to a character entered in the second search window based on a second search logic (“A user may initiate a contextual search by entering a query (e.g., ‘fuel consumption’) into a text field 306 of interface 304 and activating a ‘submit’ control 308,” Kraft paragraph 0052 lines 6-9).
Kraft/Toub/McGee/Urban does not appear to expressly teach a terminal wherein:
the web page includes a header area where a common content is displayed regardless of the article displayed in the article area,
the display module causes a first search window to be displayed in the header area of the web page, and
the search module includes a first search module that searches for a second article of the plurality of articles of the website related to a character string entered in the first search window based on a first search logic.
Saxena teaches a terminal wherein:
the web page includes a header area where a common content is displayed regardless of the article displayed in the article area (“Header of any website contains a logo of company, menu of website, and search bar, signup and login buttons,” page 1 paragraph 1 lines 2-3, emphasis added),
the display module causes a first search window to be displayed in the header area of the web page (“Header of any website contains a logo of search bar, signup and login buttons,” page 1 paragraph 1 lines 2-3, emphasis added), and
the search module includes a first search module that searches for a second article related to a character string entered in the first search window based on a first search logic (pages 3-4 teach a standard search rather than Kraft’s contextual search).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the web page of Kraft/Toub/McGee/Urban to comprise the header of Saxena, thereby the first search window and the second search window are provided in the web page simultaneously.  One would have been motivated to make such a combination to provide an additional, standard navigation interface where the user expects it to be (“header is designed in every layout of websites,” Saxena paragraph 2 line 1).

Claims 3 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Kraft in view of Toub, McGee, Urban, Saxena, and Applicant’s Admitted Prior Art (AAPA).

As to dependent claim 3, the rejection of claim 2 is incorporated.  Kraft/Toub/McGee/Urban/Saxena further teaches a device wherein:
the first search logic extracts, as the second article, an article that includes the character string entered in the first search window in a title or a body 
the second search logic extracts, as the second article, an article that matches the character string entered in the second search window (Kraft figure 12 parts 1208, 1218 show narrowly focused results rather than general search results based on all words of the context).
Kraft/Toub/McGee/Saxena does not appear to expressly teach extracting an article linked to a tag that matches the character string entered.
AAPA teaches extracting an article linked to a tag that matches the character string entered (“the corporation B device may use a publicly known text mining technology to extract a word or a phrase representing the content of the web page from the web page data and may automatically link an extracted feature word to the web page as a tag,” specification paragraph 0015 lines 6-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second search logic of Kraft/Toub/McGee/Urban/Saxena to comprise the tags of AAPA.  One would have been motivated to make such a combination to reduce the size of the search corpus and improve search speed.

As to dependent claim 7, the rejection of claim 6 is incorporated.  Kraft/Toub/McGee/Urban/Saxena further teaches a terminal wherein:
the first search logic extracts, as the second article, an article that includes the character string entered in the first search window in a title or a body 
the second search logic extracts, as the second article, an article that matches the character string entered in the second search window (Kraft figure 12 parts 1208, 1218 show narrowly focused results rather than general search results based on all words of the context).
Kraft/Toub/McGee/Saxena does not appear to expressly teach extracting an article linked to a tag that matches the character string entered.
AAPA teaches extracting an article linked to a tag that matches the character string entered (“the corporation B device may use a publicly known text mining technology to extract a word or a phrase representing the content of the web page from the web page data and may automatically link an extracted feature word to the web page as a tag,” specification paragraph 0015 lines 6-10).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the second search logic of Kraft/Toub/McGee/Urban/Saxena to comprise the tags of AAPA.  One would have been motivated to make such a combination to reduce the size of the search corpus and improve search speed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
US 2008/0154859 A1 disclosing progressive search results
Applicant is required under 37 C.F.R. § 1.111(c) to consider this reference fully when responding to this action.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicant is invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Arpan Savla can be reached at 571 272 1077.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free).  If you would like assistance from a 

/Ryan Barrett/
Primary Examiner, Art Unit 2145